[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.]
MEMORANDUM RE: MOTION TO REOPEN (#111)
On September 30, 1991, the court entered a judgment of foreclosure by sale on commercial property owned by James F. Gelormino and Irene B. Gelormino located on Route 44, Salisbury, Connecticut. The defendants have now moved to reopen the judgment on the grounds that they have certain defenses to the foreclosure which were not raised by their former counsel.
The plaintiffs claim that the mortgage which covers both the first piece, commercial property and the second piece, residential property, is fully secured by the first piece and that therefore the plaintiff Bank should release the mortgage on the second parcel. They claim that "The release of the second parcel would have allowed the defendants' James F. Gelormino and Irene B. Gelormino, to refinance their property and have allowed them to raise additional cash which would have provided funds to keep the instant mortgage current as well as inject same in to other obligations so that no defaults would have occurred. . .". The defendants do not allege that any demand for such a release was requested before the foreclosure but that it would now be a defense subsequent thereto. No authority for such a claim is set forth. The most that the Gelorminos would be entitled to would be an agreement that in the event of a refinancing, a release would be given. That, of course, the plaintiff would gladly give along with a withdrawal of the instant action since its debt would be paid. Refinancing, however, may be academic since in addition to the foreclosed mortgage in the amount of $253,538.61, there are other encumbrances totaling approximately $650,000.00 on the residential property.
The court has limited the sale to the commercial property excluding the residence. Such is the limit to the equitable relief to which the owners are entitled. The motion to reopen is denied.
PICKETT, J. CT Page 9325